PUTNAM, Circuit Judge.
This litigation originated in a collision bel ween the steamship Vera and the steamship Melrose. The Vera was going out light from the wharves of Boston, drawing 8 feet and 7 lucres forward and 8 feet and 5 indies aft. The Melrose was a heavy, coal-laden steamer bound in, drawing 24 feet and 11 indies forward and 25 feet and 8 indies ail. Both were navigating the dredged channel from the upper harbor at Boston to President Roads. This channel was said to have been 800, feet wide, and laid out for a 35-foot depth. The steamers navigated a constant curve, including *370a reverse curve, and with a dredge still at work in the channel. This 'dredge was said to have been located about 400 feet northerly from the line of bell buoy 9-A, which bell buoy was on the southern edge of the channel, or starboard edge going out from Boston, and also about 1,200 feet southerly from the line of red spar buoy No. 8, lying on the northerly side of the channel, or on the port side thereof coming out of Boston. Both vessels, after they entered this narrow channel, were governed by the starboard hand rule.
Meanwhile, on the south side of this channel' some schooners were anchored, among which was the schooner Malcolm Baxter, Jr., which had come into'the harbor with a cargo of coal, and had anchored below Castle Island, between 4 and 6 o’clock in the afternoon. After swinging to her anchor, the Baxter headed somewhat in an outward southwesterly direction, her stern towards the channel, and she lay near the southerly side of this dredged channel, up and down the harbor. The District Court found that the Baxter’s location was too near the channel courses regularly followed by vessels, and that she in some degree obstructed the necessary maneuvers of the steamers already referred to.
The proximate cause of what occurred was a collision between the Vera and the Melrose, and a resulting cause was the fact that this collision swung the Vera around, with a collision between the Vera and the Baxter. The conclusion of the District Court was that the Melrose was at fault for the first collision, that is, the collision between her and the Vera, and that the collision between the Vera and the Baxter was, in the eyes of the law, the result of the collision be7 tween the Melrose and the Vera. Consequently a decree was entered' in favor of the Vera against the Melrose; and also, on the ground that the Melrose and Baxter were both at fault, the court decreed a division of, damages between those two vessels.
The opinion of the District Court was very careful, and analyzed the evidence as to the entire litigation, and the rules of law applicable thereto, with very great care, and, we might say,' with minuteness. Its propositions are clearly stated. As we find nothing in the record which outweighs either its statements of facts or its conclusions of law, we do not undertake to disturb them, especially as they lay down no new rules, and make no new application of the old rules. The leading facts are that it is clear that the Vera maintained her position as required by the starboard rules, and it is also quite clear that the Melrose could not have been in the place where the collision occurred if she had done the same. It is not so clear that the Baxter was so far in the channel, if at all in the channel, as to constitute a breach of the maritime law, which would hold her at fault; but the case on this point is in no way so emphatic as to justify the overruling of the conclusions reached by the District Court in reference thereto.
On the other hand, it must be stated that the position of the Vera was complicated by at least some of the circumstances to which we have referred, and by perhaps some other. She came out from her wharf in Boston Harbor on a calm evening with a sufficient light to *371observe all the circumstances, and was at liberty to control her navigation. She was drawing but little water, and so had a larger range for maneuvering; and it is not clear that she might not easily have controlled her maneuvers, by stopping her headway and otherwise, so as to extricate herself from whatever difficulties appeared. Nevertheless the case has not been submitted to us on any proposition of this character, and the circumstances are not sufficiently simple to justify tis in assuming to reverse the District Court’s decision, unaided, for any reasons of that nature.
It must he, understood that what we have just said about the capacity of the Vera to control her maneuvers relates only to what preceded her collision with the Melrose. As to what occurred between that and the collision with the Baxter, the case is not so definite, and has caused us to hesitate. If the Vera’s officers and crew had been at their posts, this collision might have been prevented by dropping her anchors or reversing her engines. It must be remembered, however, that tlie tide favored her collision with the Baxter, and that she had been crowded to the south side of the channel by the Melrose so far 1hat the distances were very small, and the time for dropping her anchor, or reversing her engines, was correspondingly small. Her engines were reversed, but not soon enough to prevent her fouling the Baxter.
It is claimed that the collision with the Melrose roused sudden fear for their safety in the Vera’s crew, and that some of them went to tlieir boats, and that complete order was not promptly restored among them. There is no doubt that the Vera and her crew were put in stress by the collision with the Melrose, a stress which, according-to maritime law, may have given an excuse. The District Court so-found: and, upon a careful consideration of its conclusions, we are unable to see that, if the case was now open, we could reach any more satisfactory result ourselves than that court reached.
We should add that the case was not satisfactorily discussed by any of the counsel for the appellants in this respect, nor as to the-propositions now maintained by the appellants on the question of taxations of costs for travel and attendance by parties to the record.
Consequently, 011 the‘ whole, we arc required to affirm the conclusions of the District Court.
The judgment of the District Court is affirmed, with interest, and the Vera recovers the costs of appeal.